Title: From George Washington to Robert Adam, 8 January 1783
From: Washington, George
To: Adam, Robert


                        
                            Sir,
                            Newburgh 8th Jany 1783
                        
                        The Honble Robt Morris Esqr. will pay Mr Lund Washingtons Bills upon me for £680 in your favor—£600 in favor
                            of Mr Peter Dow—and £600 in favor of Mr Collin McIver. I am—Sir Yr Most Hble Servt
                        
                            Go: Washington
                        
                    